By the Court,

Bronson, J.
As to the words spoken in Canada, it is said that the pleader should have alleged the speaking to have been at Darlington, in the province of Upper Canada, to wit, at Greece, in the county of Monroe; and as the words are not so laid, they could not be given in evidence. But personal actions, whether sounding in tort or in contract, are, in general, transitory; and the matter may be laid to have taken place in the county where the action is to be tried, without any reference to the place where the thing really happened. And this is so, whether the matter occurred in this state or elsewhere. There is an exception to this rule, where the place is matter of description; but that has nothing to do with this case. *322(Smith v. Bull, 17 Wend. 323. Gould’s Plead. 119, 120. Mostyn v. Fabrigas, Cowp. 161. 1 Chit. Plead. 306, 7, ed. of 1837.) In Mostyn v. Fabrigas, the trespass was alleged to have happened at Minorca, to wit, at London. But a part of the injury complained of, was the banishment of the plaintiff from the island of Minorca to Carthagena in Spain, which made it necessary for the plaintiff in declaring, to notice the real place where the wrong was done. But for that circumstance, Lord Mansfield said, the plaintiff might have stated it to-be in the county of Middlesex.
Whether we ought to take cognizance of an action for slanderous words spoken in Canada, if the parties were British subjects, is a question which does not arise in this case. (See Mostyn v. Fabrigas, Cowp. 161; Rafael v. Verelst, 2 W. Black. 1055; Gardner v. Thomas, 14 John. R. 134; Pisani v. Lawson, 6 Bing. N C. 90.) As nothing appears to the contrary, these parties must be taken to be citizens of this state; and if one of our citizens goes into Canada and slanders his neighbor, there can be no doubt that an action will lie in this state when the defendant returns into our jurisdiction.
The former controversies between the parties had nothing to do with this slander, and could have no legal tendency to mitigate damages.
New trial denied.